El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
La cuestión a resolver es si una asamblea municipal, des-pués de la destitución de un alcalde mediante procedimientos de impugnación pública, puede suspenderlo de empleo y sueldo basta que se resuelva la apelación para ante esta corte.
El artículo 29 de la Ley Municipal, según fué enmendada en 1925 (Leyes de ese año, págs. 684, 703, 705), permitía una apelación del fallo de la asamblea municipal para ante el Go-bernador, y de la resolución del Gobernador para ante este tribunal. En caso de que el Gobernador no actuara dentro de un período de tiempo especificado, la asamblea municipal *718estaba autorizada para tomar ulterior determinación. me-diante el voto de las dos terceras partes de sus miembros, y se permitía al alcalde apelar directamente para ante esta corte de la resolución adversa así dictada. Entonces dispon-nía:
“Interpuesta una apelación por un alcalde, contra una resolución del Gobernador o de la Asamblea Municipal, según fuera el caso destituyéndole de su cargo, quedará suspendida la ejecución de dicha resolución; pero el alcalde quedará suspenso de empleo y sueldo hasta la resolución definitiva de dicha apelación.” (Bastardillas nuestras.)
La sección 29 de la “Ley estableciendo un sistema de go-bierno local para los municipios de Puerto Rico” (Leyes de 1928, págs. 335, 357, 359), elimina la apelación intermedia de una resolución interlocutoria de la asamblea municipal, au-toriza actuaciones más definidas por ese org’anismo en pri-mera instancia, y concede una sola apelación directamente para ante esta corte. También omite la disposición arriba ■copiada en bastardillas, relativa a la suspensión de empleo y sueldo, y en su lugar dispone que:
“. . . la resolución de la Asamblea Municipal no será ejecutoria hasta que recaiga sentencia final en el caso. ...”
El párrafo que sigue a esta disposición en cuanto al efecto ■de una apelación, fué promulgado nuevamente sin alteración .alguna en 1928. Lee así:
“En caso de vacante, ausencia, suspensión, licencia, incapacidad, -etc., del Alcalde, será éste sustituido por uno de los funcionarios ad-ministrativos municipales, exceptuando el Auditor o el Secretario; •debiendo al efecto establecer previamente la Asamblea Municipal, en una de sus sesiones, el orden de tal sustitución.”
No importa el significado que pudiera tener la palabra “suspensión”, el párrafo que acabamos de citar no puede ■ser invocado ahora como autoridad para suspender a un al-calde de empleo mientras se tramita una apelación inter-puesta por él contra una resolución adversa dictada por la *719. .asamblea municipal en un procedimiento de impugnación pú-blica.

Debe confirmarse la sentencia apelada.